DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitation “the balloon maintains a uniform profile during inflation” in lines 1-2 of claim 20 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. However, the application discloses “the balloon maintains a uniform profile of the diameter along the working length of the balloon during inflation” (see ¶00144, ¶00145, ¶00147 and ¶00148 of the current 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites the limitation "the working length" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, "the working length" will be interpreted as “a working length”.
Claim 14 recites the limitation "the rupture" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, "the rupture" will be interpreted as “rupture”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 12-14, 16, 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Miller (US. 5,358,487).  
Re claim 12, Miller discloses a method of inflating a catheter balloon (Fig. 1, Fig. 2, abstract), the method comprising: inflating a balloon (14) of a balloon assembly to a first diameter at a first predetermined pressure (D1, P1, just before tearing/rupturing the inner sleeve 12, Fig. 1); inflating the balloon toward a second diameter at a second predetermined pressure (after the inner sleeve is burst, the diameter of balloon (14) increases, Fig. 3, abstract, Col. 3, lines 37-45, Col. 3, lines 46-56), the second diameter being greater than the first diameter (Fig. 1, Fig. 2) and the second predetermined pressure being less than the first predetermined pressure (Col. 3. lines 30-45, Col. 3, lines 46-56).
Re claim 13, Miller discloses wherein the balloon assembly comprises a frangible cover (sleeve 12) operable to control the balloon to inflate to the first diameter (abstract, Col.3. lines 30-45). Note: the applicant is advised to further define the frangible cover to cover or surround the outer surface of the balloon.  The examiner will interpret the inner sleeve as the cover as the cover in Webster’s as “to put something over much or all of the surface” and the frangible cover/sleeve 12 is covering balloon 14.
Re claim 14, Miller discloses wherein the balloon increases in diameter substantially uniformly along the working length of the balloon after the rupture of the frangible cover (the working length is the length without the tapered portions, Fig. 2, abstract, Fig. 3-Fig. 4).  
Re claim 16, Miller discloses a method of inflating a catheter balloon (Fig. 1- Fig. 2), the method comprising: inflating a balloon (14) of a balloon assembly to a first diameter at a first predetermined pressure (pressure and diameter at Fig. 1); inflating the balloon to a second diameter at a second predetermined pressure, the second diameter being greater than the first 
Re claim 20, Miller discloses wherein the balloon maintains a uniform profile during inflation (Fig. 1, Fig. 2).
Claim(s) 12-14, 16, 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Schwartz et al. (US. 20020098307A1) (“Schwartz”).
Re claim 12, Schwartz discloses a method of inflating a catheter balloon (Fig. 3, Fig. 8, abstract), the method comprising: inflating a balloon (46) of a balloon assembly to a first diameter at a first predetermined pressure (D1 , P2, just before tearing/rupturing the sleeve 48, Fig. 3, Fig. 8, ¶0047, ¶0049); inflating the balloon toward a second diameter at a second predetermined pressure, the second diameter being greater than the first diameter and the second predetermined pressure being less than the first predetermined pressure (just after tearing/rupturing the sleeve 48, wherein the pressure will fluctuate and drop after the sleeve is teared, this action can be explained by the gas law (Boyle’s Law), Pb. Vb (before rupturing) = Pa. Va (after rupturing), and due to greater expansion after the rupturing the sleeve, the pressure will drop to a pressure lower than the pressure before the rupturing, please see the law and volume and pressure relationship  https://byjus.com/chemistry/boyles-law/). 
Re claim 13, Schwartz discloses wherein the balloon assembly comprises a frangible cover (48, ¶0047 such as crystal polymers or film of silicone) operable to control the balloon to inflate to the first diameter (¶0051).
Re claim 14, Schwartz discloses wherein the balloon increases in diameter substantially uniformly along the working length of the balloon after the rupture of the frangible cover (Figs. 8, 10). 
Re claim 16, Schwartz discloses a method of inflating a catheter balloon (abstract, Fig. 3, Fig. 8, portion of 46), the method comprising: inflating a balloon (46) of a balloon assembly (Fig. 3) to a first diameter at a first predetermined pressure (lower than D1 , and lower than P1, section 16 in Fig. 3); inflating the balloon to a second diameter at a second predetermined pressure, the second diameter being greater than the first diameter (D1 , and P2, just before tearing/rupturing the sleeve 48, Fig. 3, Fig. 8, ¶0047, ¶0049); and inflating the balloon to a third diameter at a third predetermined pressure, the third diameter being greater than the second diameter and the third predetermined pressure being less than the second predetermined pressure  (just after tearing/rupturing the sleeve 48, wherein the pressure will fluctuated and drop after the sleeve is teared, this action can be explained by the gas law (Boyle’s Law), Pb. Vb (before rupturing) = Pa. Va (after rupturing), and due to greater expansion after the rupturing the sleeve, the pressure will drop to lower than the pressure before the rupturing, please see the law and volume and pressure relationship  https://byjus.com/chemistry/boyles-law ).
Re claim 20, Schwartz discloses wherein the balloon maintains a uniform profile during inflation (Fig. 8, Fig. 10).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 15, 17-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwartz et al. (US. 20020098307A1) (“Schwartz”) in view of Hanson (US. 6,432,130B1).  
Re claim 15, Schwartz discloses that the balloon comprises: a balloon body portion (portion of 46) defining a balloon working length (length of balloon without the tapered portion 50  and top tapered portion) and an un-inflated diameter (Fig. 8) and a maximum working diameter (diameter after rupturing 48, Fig. 3 around 18); a first balloon taper portion (top portion Fig. 8) integrally connected to the balloon body portion (Fig. 8); and a second balloon taper portion integrally connected to the balloon body portion opposite of the first balloon taper portion (lower portion 50, Fig. 8); and the balloon assembly comprising a balloon cover (48), but it fails to disclose that the cover has a first cover portion including a first cover body portion integrally connected to a first cover taper portion, the first cover body portion being operable to overlay a first portion of the balloon body portion, the first cover taper portion being operable to overlay at least a portion of the first balloon taper portion; and a second cover portion including a second cover body portion integrally connected to a second cover taper portion, the second cover body portion being operable to overlay a second portion of the balloon body portion, the second cover taper portion being operable to overlay at least a portion of the second balloon taper portion.  
However, Hanson discloses that the balloon comprises: a balloon body portion (portion of 16) defining a balloon working length (length of balloon that contact with12) and an un-inflated diameter (close to 14, Fig. 1) and a maximum working diameter ( diameter under 12, Fig. 4); a first balloon taper portion (left portion of 16 between 14 and 12) integrally connected to the balloon body portion (Fig. 2); and a second balloon taper portion integrally connected to the balloon body portion opposite of the first balloon taper portion (right portion of 16 between 
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the cover of Schwartz so the cover has a first cover portion including a first cover body portion integrally connected to a first cover taper portion, the first cover body portion being operable to overlay a first portion of the balloon body portion, the first cover taper portion being operable to overlay at least a portion of the first balloon taper portion; and a second cover portion including a second cover body portion integrally connected to a second cover taper portion, the second cover body portion being operable to overlay a second portion of the balloon body portion, the second cover taper portion being operable to overlay at least a portion of the second balloon taper portion as taught by Hanson for the purpose of improving and retracting the two cover portions away from the balloon (Hanson, abstract, Fig. 5, Col. 4, line 64 up to Col. 5, line 5, wherein the cover of the Schwartz is modified with the cover of Hanson ). 
Re claim 17, Schwartz fails to disclose wherein the balloon assembly comprises a first frangible cover operable to control the balloon to inflate to the first diameter and a second frangible cover operable to control the balloon to inflate to the second diameter.
However, Hanson discloses that the balloon comprises: a balloon body portion (portion of 16) defining a balloon working length (length of balloon that contact with12) and an un-inflated diameter (close to 14, Fig. 1) and a maximum working diameter (diameter under 12, Fig. 4); the balloon assembly comprises a first frangible cover (42, Fig. 2) operable to control the balloon to inflate to the first diameter and a second frangible cover (44) operable to control the balloon to inflate to the second diameter (Fig. 5).  
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modify the cover of Schwartz so that the balloon assembly comprises a first frangible cover operable to control the balloon to inflate to the first diameter and a second frangible cover operable to control the balloon to inflate to the second diameter as taught by Hanson for the purpose of improving and retracting the two cover portions away from the balloon (Hanson, abstract, Fig. 5, Col. 4, line 64 up to Col. 5, line 5, wherein the cover of the Schwartz is modified with the cover of Hanson ).
Re claim 18, Schwartz fails to disclose wherein at least a substantial portion of the second frangible cover is covered with an outer cover, the outer cover operable to contain the second frangible cover once the second frangible cover ruptures during use.
However, Hanson discloses that the balloon comprises: a balloon body portion (portion of 16) defining a balloon working length (length of balloon that contact with12) and an un-inflated diameter (close to 14, Fig. 1) and a maximum working diameter (diameter under 12, Fig. 4); wherein at least a substantial portion of the second frangible cover is covered with an outer 
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modify the cover of Schwartz so that at least a substantial portion of the second frangible cover is covered with an outer cover, the outer cover operable to contain the second frangible cover once the second frangible cover ruptures during use as taught by Hanson for the purpose of improving and retracting the two cover portions away from the balloon (Hanson, abstract, Fig. 5, Col. 4, line 64 up to Col. 5, line 5, wherein the cover of the Schwartz is modified with the cover of Hanson ).
Re claim 19, Schwartz fails to disclose the outer cover includes a first cover portion with a first cover body portion configured to cover a first portion of the second frangible cover, and a second cover portion with a second cover body portion configured to cover a second portion of the second frangible cover. 
However, Hanson discloses that the balloon comprises: a balloon body portion (portion of 16) defining a balloon working length (length of balloon that contact with12) and an un-inflated diameter (close to 14, Fig. 1) and a maximum working diameter (diameter under 12, Fig. 4); the outer cover (44) includes a first cover portion with a first cover body portion configured to cover a first portion of the second frangible cover (left portion of 44 cover left portion of 42, Fig. 2, Fig. 5), and a second cover portion with a second cover body portion configured to cover a second portion of the second frangible cover (right portion of 44 cover right portion of 42, Fig. 2).  
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modify the cover of Schwartz so that the outer cover .
Response to Arguments
Applicant’s arguments, see remarks filed 10/20/2020, with respect to the rejection(s) of claim(s) 12, 16 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schwartz and over Miller.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783